Order entered November 7, 2018




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00983-CV

                            IN THE INTEREST OF D.D.B., A CHILD

                         On Appeal from the 330th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-14-13313

                                             ORDER
           The reporter’s record in this appeal has not been filed although appellant’s docketing

statement reflects he requested the reporter’s record September 10, 2018 and he filed a statement

of inability to afford court costs that has not been contested. Accordingly, we ORDER court

reporter Francheska Duffey to file the record without payment of costs no later than December 7,

2018. See TEX. R. CIV. P. 145(a),(f); TEX. R. APP. P. 35.3(b).

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Duffey and the

parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE